                   DECLARATION AND AFFIDAVIT OF TENAE TURNER


      1.      My name is Colleen Tenae Turner and I am over the age of eighteen and am
competent to provide the information that follows based upon my personal knowledge.

       2.      I have lived in Alamance County for almost my entire life. I went to Graham
Middle School. I graduated from Graham High School. During my time in the marching band,
we marched about the court square. It was a time filled with joy and happiness. When I was on
the courthouse square, trying to become Homecoming Queen, we rode around that same square
and waved at the town.

       3.      It pains me to know that I am not allowed to express my concerns for my
community in the same manner I once celebrated it. I sought to gather with others to express
support for black lives, advocate for the removal of the monument and advocate for equally
representative government, and I was denied that right.

       4.       I believe that all black lives matter, but not because I believe that any other
person’s life is less than, but because I recognize the underrepresentation of the black
community, even within the community. I recognize the struggle of all underrepresented people
and their intersections, which includes women, LGBTQ+, the latinx community, the poor, the
indigenous and the immigrant communities and others.

       5.       I believe the monument is a symbol for the white supremacy that oppresses us all.
Removing and placing the monument in a safe museum would be an important gesture of
support against the white supremacy that is ingrained in our small community and in the broader
world.

        6.      Since the killing of George Floyd, I have been feeling trapped. I have felt trapped
within a system that will never cater to me. There is a sobering reality that at any point in time,
that could have been any black man in my life. It could have even been me. I did not feel relief
until I was able to gather with others in protest. While protesting I found relief and comfort
because I knew that gathered with others, we were being heard.

        7.     I submitted an application for a group demonstration to the Graham City Police
on June 24, 2020 at 4:33pm. In my application, I requested a permit for a group of one hundred
to three hundred (100-300) people to demonstrate at the Alamance County Historical Courthouse
in Graham on June 27, 2020.

       8.     On June 26, 2020 at 9:15pm, Graham Assistant Chief of Police, Kristy Cole,
emailed me a document denying my application.

       9.      The document stated multiple reasons for the denial of my application including:

               a. an incomplete address;



                                                 1



      Case 1:20-cv-00613-CCE-LPA Document 2-3 Filed 07/02/20 Page 1 of 3
              b. the potential for the demonstration to interfere with orderly movement of
                  individuals and property owner’s right to “enjoy peaceful occupancy and use
                  of their property”;
              c. excessive diversion of police from other necessary duties; and
              d. that “[r]ecent events in Court Square on 6/20/20 has already placed business
              owners in fear for the safety of their property, as well as, their employees. We feel
              that this event would further enhance the fear and concerns that they have.”

      10.    On June 27, 2020, I submitted a new application for permit to demonstrate that I
hoped would address the concerns outlined in the “recommendations” section of the denial email
from my June 24, 2020 application.

        11.   In this new application, I requested a permit for a demonstration on June 28, 2020
at the Alamance County Historical Courthouse from 6pm to 8pm for up to eight people,
including one minor.

        12.     The application included my complete address and stated that protestors would be
social distancing at least 6 feet, wearing masks, and not yelling or chanting, though they would
be holding signs.

       13.     On June 27, 2020 at 7:04pm, Chief Cole wrote to me saying I would “need to
seek written permission from Alamance County to be on the grounds of county property” and
asked me to resubmit my application with this written permission included.

       14.   I replied that demonstrators would protest on the grass at the courthouse or on the
sidewalk immediately adjacent to the courthouse.

        15.    Chief Cole replied that she was unable to issue a permit for group demonstration
due to the June 27, 2020 State of Emergency.

         16.     Our nation takes pride in our freedoms of speech and assembly. It is something
that is typically used to show why our nation is greater than the next. We aren’t supposed to be
deprived of it, but Graham and the larger Alamance County found a way to strip us of the
freedoms afforded to us by the Constitution. Graham’s ordinance requiring us to get a permit to
protest and their policies, and practices to stop protesting have blocked us from exercising our
rights. We must now limit how we exercise our constitutional rights to only what the Sheriff and
the Police Department with allow.

        17.    This Fourth of July weekend, I would like to be able to spontaneously go with a
small group of people (less than 10), and walk on the public sidewalks of Graham and the steps
at the Alamance Historical Courthouse in Graham without having to first seek a permit from the
City of Graham, and without seeking the permission of the Alamance County Manager.

       18.     I am participating in this lawsuit because I want Graham and Alamance County to
open up the city of Graham and the courthouse grounds to peaceful demonstration. I want all law
enforcement—including the Graham Police Department, the Alamance County Sheriff, and the

                                                2



      Case 1:20-cv-00613-CCE-LPA Document 2-3 Filed 07/02/20 Page 2 of 3
State Police—to respect my right to demonstrate against symbols of government-endorsed white
supremacy such as the Confederate monument in front of the county courthouse in Graham.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 2, 2020.




                                                  3



      Case 1:20-cv-00613-CCE-LPA Document 2-3 Filed 07/02/20 Page 3 of 3
